Citation Nr: 1107843	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-27 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity.  

4.  Entitlement to service connection for peripheral neuropathy 
of the left lower extremity.  

5.  Entitlement to an initial rating higher than 30 percent for a 
posttraumatic stress disorder. 

6.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
for service connection for tinnitus, peripheral neuropathy of the 
right and left lower extremities, and granted the Veteran's claim 
for service connection for posttraumatic stress disorder (PTSD) 
and assigned a 30 percent disability rating.  The Veteran 
appealed for a higher rating.  In September 2010 the Veteran 
testified before the undersigned Veterans Law Judge.

The claims for an initial rating higher than 30 percent for PTSD, 
entitlement to TDIU, and entitlement to service connection for 
tinnitus are REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.



FINDINGS OF FACT

At the September 2010 hearing before the Board, the Veteran 
withdrew his appeals concerning entitlement to service connection 
for hypertension, peripheral neuropathy of the right lower 
extremity, and peripheral neuropathy of the left lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to 
service connection for hypertension have been met.  38 U.S.C.A. 
§ 7105(b)(2) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 
20.204 (2010).

2.  The criteria for withdrawal of the claim for entitlement to 
service connection for peripheral neuropathy of the right lower 
extremity have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for withdrawal of the claim for entitlement to 
service connection for peripheral neuropathy of the left lower 
extremity have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b) (2010).  Withdrawal may be made by the appellant or by 
his authorized representative.  38 C.F.R. § 20.204(c) (2010).

In July 2009, the Veteran submitted a VA Form 9, Appeal to Board 
of Veterans' Appeals, perfecting his appeal as to the issues of 
entitlement to service connection for hypertension, peripheral 
neuropathy of the right lower extremity, and peripheral 
neuropathy of the left lower extremity, as identified in the June 
2009 statement of the case.  At his September 2010 
videoconference hearing, the Veteran stated that he was 
withdrawing his appeal as to those issues. The Veteran's 
statement indicating his intention to withdraw the appeal as to 
those issues, once transcribed as a part of the record of his 
hearing, satisfies the requirements for withdrawal of a 
substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).

As the appellant has withdrawn his appeal as to the issues of 
entitlement to service connection for hypertension, peripheral 
neuropathy of the right lower extremity, and peripheral 
neuropathy of the left lower extremity, there remains no 
allegation of errors of fact or law for appellate consideration 
concerning those issues.  The Board, therefore, has no 
jurisdiction to review the Veteran's claims of entitlement to 
service connection for hypertension, peripheral neuropathy of the 
right and left lower extremities, and must dismiss those issues.  
38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(d), 3.309(e) (2010).


ORDER

The appeal concerning the issue of entitlement to service 
connection for hypertension is dismissed.

The appeal concerning the issue of entitlement to service 
connection for peripheral neuropathy of the right lower extremity 
is dismissed.

The appeal concerning the issue of entitlement to service 
connection for peripheral neuropathy of the left lower extremity 
is dismissed.


REMAND

Additional development is needed prior to further disposition of 
the claims.

The Veteran was last afforded a VA psychiatric examination in 
April 2008.  When available evidence is too old for an adequate 
evaluation of the Veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last 
examination is not unduly remote, he has asserted that his 
disability has worsened since the last examination.  
Specifically, at the September 2010 personal hearing and in 
statements, the Veteran described increased social isolation, 
increased anger, and increasing sleep disturbances and 
nightmares.  He also reported impaired memory, to include 
instances during which he forgot where he was going or what he 
was doing, forgot to take medication.  He has also reported panic 
attacks.  VA treatment records since April 2008 show that the 
Veteran was psychiatrically hospitalized.  The records document 
suicidal ideation and plan, and difficulty adjusting to stressful 
circumstances.  

Because there may have been significant changes in the Veteran's 
condition, the Board finds that a new VA psychiatric examination 
is needed to fully and fairly evaluate the Veteran's claim for an 
increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where 
the record does not adequately reveal current state of 
disability, fulfillment of duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since previous examination); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

With respect to the Veteran's claim for service connection for 
tinnitus, the Veteran contends that he developed tinnitus in 
service due excessive noise exposure from small firearms, heavy 
weapons, and machinery.  The service personnel records show that 
the Veteran served in Vietnam and was awarded the Combat Air Crew 
Insignia with three stars.  The service medical records do not 
document any complaints, findings, or diagnosis of tinnitus.

Post-service, a VA clinical treatment report in March 2008 noted 
complaints of ringing since July.  The clinician noted 
occupational noise exposure working at a printing press for 25 
years.  Reportedly the Veteran used hearing protection.  In May 
2008, a clinician noted complaints of tinnitus worsening within 
the previous year, and a history of significant noise exposure 
from helicopters and firearms during military service.

The Veteran is competent to report tinnitus because that requires 
only personal knowledge, not medical expertise, because it comes 
to him through his senses.  Layno v. Brown, 6 Vet. App. 465 
(1994).  The Board finds the evidence sufficient to trigger VA's 
duty to assist the Veteran by obtaining medical examination and 
opinion statements addressing the etiology of the Veteran's 
tinnitus.  38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Finally, with respect to the claim for TDIU, the record shows 
that the Veteran is currently unemployed and in receipt of Social 
Security disability benefits, due in part to a psychiatric 
disability.  A TDIU claim is part of an increased rating claim 
when a TDIU claim is raised by the record.  Rice v. Shinseki, 22 
Vet. App. 447 (2009).  In this case, the issue of entitlement to 
a TDIU rating has been raised by the record.

The Board finds that the Veteran's claim for TDIU is inextricably 
intertwined with his claim for an increased rating for PTSD.  The 
granting of an increase for PTSD would potentially affect the 
issue of whether the Veteran was unemployable due to his service-
connected psychiatric disorder.  Therefore, the appropriate 
remedy where a pending claim is inextricably intertwined with a 
claim currently on appeal is to remand the claim on appeal 
pending the adjudication of the inextricably intertwined claim.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric 
examination to determine the current severity 
of his service-connected PTSD.  The claims 
file must be reviewed by the examiner and 
that review should be noted in the 
examination report.  The examiner should 
specifically provide a full multi-axial 
diagnosis pursuant to DSM-IV, to include a 
GAF score related to the Veteran's 
psychiatric disorder.  The examiner should 
provide a complete rationale for all 
conclusions reached and should discuss those 
findings in relation to the pertinent 
evidence of record.  Finally, the examiner 
should also describe the impact of the 
Veteran's PTSD on his occupational and social 
functioning and should state whether he is 
unable to secure or follow a substantially 
gainful occupation by reason of his service-
connected PTSD. 

2.  Schedule the Veteran for a VA examination 
to determine the etiology of any tinnitus.  
The examiner should review the claims file 
and note that review in the examination 
report.  The examiner is asked to reconcile 
the opinion with the other medical opinions 
of record, to include the March 2008 and May 
2008 VA clinical reports.  The examiner 
should include a complete rationale for each 
opinion expressed.  The examiner should state 
whether it is it at least as likely as not 
(50 percent probability or greater) that any 
current tinnitus was incurred in or 
aggravated by the Veteran's period of 
service, or is the result of exposure to 
acoustic trauma during that service.  The 
examiner must consider the Veteran's 
statements regarding continuity of 
symptomatology. Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).

3.  Then, readjudicate the claims.  If any 
action remains adverse to the Veteran, issue 
a supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


